    Case 1:21-cr-00110-NGG Document 9 Filed 03/04/21 Page 1 of 3 PageID #: 36




                                                                                 Henry E. Mazurek
                                                                                           Partner
                                                                             Direct (212) 655-3594
                                                                               Fax (212) 655-3535
                                                                               hem@msf-law.com

                                          March 4, 2021

VIA ECF AND EMAIL

Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Jacob Daskal, 21-cr-110 (NGG)

Dear Magistrate Judge Kuo:

       We represent Defendant Jacob Daskal in the above-captioned case. We write to
respectfully request Mr. Daskal’s release pursuant to 18 U.S.C. § 3142(c), subject to the following
conditions:

       (1)     A $4.5 million personal recognizance bond, co-signed by eight (8) financially
               responsible individuals,1 and fully secured by family homes owned by Mr. Daskal’s
               children (personally and in trust);

       (2)     Electronic monitoring;

       (3)     Night curfew, as directed by Pretrial Services;

       (4)     Travel restricted to Southern and Eastern Districts of New York, and District of
               New Jersey;

       (5)     Continued surrender of Mr. Daskal’s passport, and an agreement not to secure new
               travel documents;

       (6)     Prohibition on any contact with the alleged victim; and




1
 A list of proposed suretors has been submitted to the government, Pretrial Services, and the Court.
These include many of Mr. Daskal’s adult children and their spouses (including all of the property
owners of the properties offered as security for the bail).
     Case 1:21-cr-00110-NGG Document 9 Filed 03/04/21 Page 2 of 3 PageID #: 37

Hon. Peggy Kuo
March 4, 2021
Page 2 of 3


         (7)     Supervision by Pretrial Services, as directed.2

       These conditions are tailored to reasonably assure the safety of the community and Mr.
Daskal’s continued appearance in this case in accordance with 18 U.S.C. § 3142(c).

        While as the government correctly points out, there is a presumption of detention for the
charges in this case, Mr. Daskal’s burden on rebuttal “is not heavy.” United States v. Rodriguez,
950 F.2d 85, 88 (2d Cir. 1991). The burden may be satisfied “with evidence that he does not pose
a danger to the community or a risk of flight,” United States v. Mercedes, 254 F.3d 433, 436 (2d
Cir. 2001), at which point, “the presumption” becomes “but one factor among many” for the Court
to consider. United States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985). “Regardless, in a
presumption case, the Government still bears the burden of persuasion of demonstrating
dangerousness by clear and convincing evidence and risk of flight by a preponderance of the
evidence.” United States v. Paulino, 335 F. Supp. 3d 600, 610 (S.D.N.Y. 2018) (citing United
States v. English, 629 F.3d 311, 319 (2d Cir. 2011) (expressly stating that the weight of the
evidence against the defendant is the least significant of the Section 3142(g) factors to be
considered by the Court).

       Thus, despite the presumption of detention for charges involving a minor under 18 U.S.C.
§ 2422 and 2423, courts have set bail for defendants charged with coercion and enticement of
minor victims in several recent similar cases, including those involving more serious conduct. For
example:

                United States v. Hadden, No. 20-cr-468 (S.D.N.Y.), involving a doctor charged
                 with six counts of enticement to travel to engage in illegal sex acts under § 2422,
                 for sexual abuse of his patients, including at least one minor, over a 20-year period.
                 See Hadden, No. 20-cr-468, Indictment (ECF Doc. 1). Even considering the gravity
                 of these charges, the Court granted bail, requiring a $1 million personal
                 recognizance bond, co-signed by 3 suretors, secured by the defendant’s primary
                 residence, GPS monitoring, associational bars with the victim, and significant
                 travel restrictions.

                United States v. McDarrah, No. 05-cr-1182 (S.D.N.Y.), charging the defendant
                 with enticing a minor to engage in sexual activity under § 2422. See McDarrah,
                 No. 05-cr-1182, Indictment (ECF Doc. 11.) Still, the court released the defendant
                 pursuant to a $50,000 personal recognizance bond co-signed by 2 suretors, partially
                 secured by $5,000 in cash, associational bars with the victim, and significant travel
                 restrictions similar to those we propose for Mr. Daskal. McDarrah, No. 05-cr-
                 1182, Minute Entry (Sept. 15, 2005).

                United States v. Morin, No. 10-cr-506 (N.D.N.Y.), involving a § 2422 charge for
                 “sexual enticement of a minor,” with a victim who was no more than 15-years-old.

2
    Proposed conditions 2, 3, 4, 6 and 7 are mandatory pursuant to 18 U.S.C. § 3142(c)(1).
  Case 1:21-cr-00110-NGG Document 9 Filed 03/04/21 Page 3 of 3 PageID #: 38

Hon. Peggy Kuo
March 4, 2021
Page 3 of 3


               Morin, No. 10-cr-506, Indictment (ECF Doc. 16). In the face of this serious charge,
               the court released the defendant pursuant to a $100,000 personal recognizance
               bond, secured by two properties, travel restrictions, and associational bars with the
               victim. Morin, No. 10-cr-506, Release Order (ECF Doc. 3).

        The Court should similarly set bail for Mr. Daskal. Indeed, as we will elaborate on the
record during oral argument, pursuant to the Section 3142(g) factors, bail is warranted. In
particular, Mr. Daskal has been released on state bail in King’s County since May 2018 when he
was arrested on a felony indictment involving largely the same factual allegations as alleged in
this Indictment. In that case, Mr. Daskal was indicted in 20 counts, including six felony counts of
Rape in the Third Degree. In total, Mr. Daskal was facing a maximum of 33 years on the state
charges. Over the last 33 months, Mr. Daskal has complied without incident on pretrial release,
making 14 court appearances, while also having no domestic travel restrictions or movement
limitations under state bail. Importantly, there are also no allegations that Mr. Daskal ever
attempted to contact the alleged victim, or otherwise endanger her or the community over the past
33 months. Mr. Daskal’s demonstrable commitment to complying with court-ordered obligations
under similar allegations should give the Court comfort in setting bail here. See, e.g., Paulino, 335
F. Supp. 3d at 614 (“past behavior best predicts future behavior and whether the court can rely on
a defendant’s good faith promises”). Our dual sovereign criminal justice systems should not be
viewed so drastically different.

        Because the substantial bail conditions we propose here reasonably ameliorate any danger
or risk of flight that Mr. Daskal may pose, this Court should order his pretrial release. See 18
U.S.C. § 3142(c) (the “judicial officer shall order the pretrial release of the person . . . subject to
the least restrictive further condition, or combination of conditions, that such judicial officer
determines will reasonably assure the appearance of the person as required”) (emphasis added).

                                           Respectfully submitted,

                                                   /s/ HEM
                                           Henry E. Mazurek
                                           Evan L. Lipton
                                           Ilana Haramati
                                           Meister Seelig & Fein LLP
                                           125 Park Avenue, Suite 700
                                           New York, New York 10017

                                           Counsel for Defendant Jacob Daskal

cc:    Counsel of record (via ECF)
